Citation Nr: 1216605	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability, diagnosed as carpal tunnel syndrome. 

2.  Entitlement to service connection for a right hand disability, diagnosed as carpal tunnel syndrome.  

3.  Entitlement to service connection for a left hand disability, to include as secondary to a service connected left shoulder disability. 

4.  Entitlement to service connection for a dermatological disorder, diagnosed as prurigo nodularis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to January 1992.  He also served in the Air National Guard from August 1968 to August 1974 and from March 1983 to December 1990. 

This appeal arises before the Board of Veterans' Appeals (Board) from February 2006 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claims on appeal. 

The RO developed the claims as petitions to reopen service connection claims for new and material evidence.  In March 1993, the RO denied service connection for left and right hand disabilities and a skin condition of the forearms.  However, careful review of the Veteran's May 1993 notice of disagreement includes the issue of a left hand disability.  See May 1993 Veteran statement; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); Jarvis v. West, 12 Vet. App. 559, 561 (1999); 38 U.S.C.A. § 7105(b) (West 2002).  The RO did not consider the issues of service connection for a left hand disability in the July 1993 Statement of the Case.  

As the May 1993 notice of disagreement included the issue of service connection for a left hand disability, the March 1993 RO decision is not final for this issue.  The Board has recharacterized this issue as a claim for service connection as set forth on the title page.  

The claim for service connection for a skin disorder is based on a new diagnosis (i.e., prurigo nodularis), and must be adjudicated without regard to prior denials that did not consider that diagnosis. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim is decided without regard to the prior denial of service connection for skin condition of the forearm.

In November 2007, the Veteran submitted an informal claim to reopen a previously denied service connection claim for ganglion cyst of the left wrist.  In November 2009 and February 2010, the Veteran referred to having bilateral wrist disabilities.  

The issues of whether new and material evidence has been received to reopen claims of service connection for left and right wrist disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for right and left hand disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1995 decision, the Board denied the Veteran's claim for service connection for a right hand disability, diagnosed as carpal tunnel syndrome, as the record did not show that he currently had current carpal tunnel syndrome.  

2.  The Veteran did not submit a notice of disagreement, and new and material evidence was not received, within one year of the notice of the December 1995 Board decision.

3.  Evidence received since the December 1995 Board decision denying service connection for right carpal tunnel syndrome is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating claim for service connection for a right hand disability.

4.  The current dermatological disorder, prurigo nodularis, is proximately due to service connected depression. 


CONCLUSIONS OF LAW

1.  The Board's December 1995 decision denying service connection for carpal tunnel syndrome of the right hand is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  The evidence received since the December 1995 Board decision is new and material and sufficient to reopen the claim for service connection for carpal tunnel syndrome of the right hand.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for dermatological disorder diagnosed as prurigo nodularis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims below, they are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

I.  Petition to reopen

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In December 1995, the Board denied service connection for right hand disability, diagnosed as carpal tunnel syndrome due to absence of a current diagnosis.  The Veteran was notified of the Board's decision but did not submit a notice of disagreement or additional evidence within a year of the decision.  The December 1995 Board decision became final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

Evidence considered in the December 1995 Board decision includes service treatment records and VA treatment records.  National Guard treatment records from April 1988 and June 1989 showed that the Veteran had ganglion cyst removals from his right wrist.  

Private medical records dated from February to July 1990 show that the Veteran was treated for trigger fingers in his right index, middle, and ring fingers.  In June 1990, he underwent trigger release surgery to release the right index and middle fingers.  

Service treatment records, dated in January 1991, show that the Veteran complained of increased pain and numbness in the median nerve distribution.  The examiner suspected carpal tunnel syndrome exacerbated by physical labor.  He recommended use of a wrist splint and no strenuous physical activity.  Service treatment records, dated from May to October 1991, showed that the Veteran had right wrist pain.  He was assessed as having tendonitis.    

Private medical records, dated in September 1992, show the Veteran complained about pain and weakness in his right hand.  He stated that it began during his deployment.  Clinical examination showed full sensation in right hand.  He had slightly positive Tinel's sign and positive Phalen's test for parethesias into the median innervated fingers.  The examiner assessed probable mild right carpal tunnel syndrome.  

Private medical records, dated in November 1992, reflected that he continued to pain and numbness in his right hand.  However, clinical examination showed full sensation to pinprick testing with the exception of a slight decrease in the middle finger.  He had positive Tinnel's sign.  Phalens test led to parasthesias into the middle and ring fingers.  The clinical impression was questionable right carpal tunnel syndrome.  

The Veteran underwent a general VA examination in July 1992.  The examiner noted that the Veteran had multiple surgeries on his right hand.  He had three ganglion cyst removals in 1978, 1979, and 1987, carpal tunnel release in the volar aspect of the wrist and palm, and tendon release for trigger fingers.  The Veteran had a good range of motion and grip for his right hand.  X-rays were unremarkable.  

At a VA neurological examination in July 1992, the Veteran was reported to have a history of bilateral carpal tunnel syndrome.  There were no neurological abnormalities of the right hand.  

In October 1992, the Veteran reported injuring his right hand during his deployment.  In May 1993, he reported having carpal tunnel syndrome in his right hand.  In August 1993, he clarified that carpal tunnel syndrome did not preexist service, but had developed during service.  

Evidence received since the December 1995 Board decision includes updated VA treatment records, examination reports, and various written statements by the Veteran.  

At an April 1997 VA examination, the Veteran demonstrated a good range of motion of his right hand.  His grip was normal and no atrophy was present.  The examiner noted that the right hand scars were not consistent with a carpal tunnel release procedure.  He opined that the right hand function was normal.   

During a January 1998 VA neurology examination, the Veteran asserted that he had a right hand disability related to his service connected left shoulder injury.  

Upon SSA evaluation, an examiner assessed the Veteran as having right carpal tunnel release surgeries with poor results.  

VA treatment records, dated in August 2002, show that the Veteran complained of recurrent numbness and tingling in his right hand.  He was diagnosed with right carpal tunnel syndrome following nerve conduction studies.  Right carpal tunnel syndrome was noted in subsequent VA records.  See VA treatment notes, dated in December 2002, March and June 2003, and October 2007.

The additional evidence is new in that it was not previously of record.  VA treatment records beginning in August 2002 show that neurological testing of the right hand was consistent with carpal tunnel syndrome.  This pertains to an element of the claim that was previously found to be missing - a current diagnosis.  

The record contains competent evidence of a current disability and evidence that the disability may be related to service, as such it would trigger VA's duty to provide an examination and is therefore reasonably likely to substantiate the claim.  Shade.  

In sum, the newly submitted evidence is new and material.  The petition to reopen a claim of service connection for a right hand disability diagnosed as carpal tunnel syndrome is granted.  

II.  Service connection for a dermatological disorder, currently diagnosed as prurigo nodularis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.

The regulation providing for service connection on an aggravation basis was amended effective October 10, 2006 to prohibit VA from conceding aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  See 71 Fed. Reg. 52744 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  In this case, the Veteran applied for service connection for a dermatological disorder in August 2005.  Thus, the Veteran filed his service connection claim for a dermatological disorder prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision. A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places additional restrictions on the grant of service connection on the basis of aggravation, the new regulation is less favorable to the Veteran and appears to have a retroactive effect.  Hence, the old version of the regulation will be applied in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual background and analysis

National Guard service records, dated in September 1987, reflect that the Veteran complained of a rash.  It affected his forearms and his face.  Clinical examination showed red, flat excoriated papules.  The examiner gave a clinical impression of allergic dermatitis versus a fungal infection.  He recommended topical medication.   

In October 1992, the Veteran reported developing a skin rash during Active Duty for Training Service (ACDUTRA) around 1985.  His skin disorder was aggravated during active service in the Persian Gulf.  

In May 1993, the Veteran reported having a skin disorder on both lower extremities. 

Private medical records, dated in December 1998, referenced the Veteran having non-healing leg sores during April 1992 to October 1993 counseling sessions.  

VA treatment records, dated in August 2001, reflect that the Veteran complained of an unresolving rash.  A dermatological consultation took place in October 2001.  At that time the Veteran complained about a rash on his left bicep.  He had a recent medication adjustment and the examiner believed the medication change was a possible etiology.  

In April 2002, he was assessed as having nonresolving dermatitis on his upper and lower extremities.  Clinical examination showed multiple lichenified plaques and papules with residual scarring on both upper and lower extremities.  He was assessed as having prurigo nodularis.  In an August 2002 note, an examiner commented that the prurigo nodularis may be related to depression.  In December 2002, the VA examiner again stated that it was probably related to depression and constant scratching, but most likely idiopathic.  

VA treatment records, dated in September 2003, show that the Veteran reported having a skin disorder since active service.  Again, the examiner weighed a depressive etiology versus an idiopathic occurrence.  

The Veteran also reported a continuity of symptomatology beginning in service at February and March 2004 VA dermatology consultations.    

VA treatment records, dated in November 2004, showed that the Veteran had partially improved dermatitis on his bilateral lower and upper extremities.  

In February 2005, the Veteran visited the emergency department for complaints of an infection of folliculitis on the submandibular area.  He also had folliculitis under his left armpit.  He did not report any additional skin problems.  He was given topical warm compresses and antibiotics for treatment.  

In August 2005, the Veteran stated that he did not have a skin disorder prior to deployment and submitted a July 2005 statement from a friend in support of his statement.  

VA treatment records, dated in November 2005, show that the Veteran had dermatitis on his arms and legs.  It improved with medication.  Clinical examination showed multiple lichenified plaques and papules with residual scarring on both upper and lower extremities.  The clinical impression continued to be prurigo nodularis.  

In May 2006, the Veteran had a biopsy at VA to evaluate his dermatological disorder.  The biopsy results did not provide a clear confirmation of prurigo nodularis.  The examiner noted that the Veteran reported his dermatological symptoms beginning during "his deployment."  He noted possible diagnoses of folliculitis or "neuron psych" dermatitis.  

In June 2006, the Veteran submitted a medical article titled "Coetaneous Leishmaniasis: Battling the Baghdad Boil."  He contended that his dermatological symptoms were similar to those described in the article as being associated with service in Southwest Asia.  

In October 2006, the Veteran reported that he sought private dermatological treatment from 1993 to 1998, but could not obtain the medical records.  

VA treatment records, dated in May 2007, show that the Veteran developed a new rash on his right forearm.  Clinical examination showed residual scarring of previously inflamed nodules that were now lichenfied.  Scarring was present mainly on the dorsal surfaces of both upper and lower extremities.  No open, moist, or erythemic lesions were found, except for a fine pink popular dermatitis on the dorsal right forearm.  The examiner assessed dermatitis of the right forearm and a history of prurigo nodularis.  

In September 2007, another skin biopsy was taken.  He reported having multiple sores on his forearms, dorsal hands, and legs that have persisted since his active service.  The biopsy suggested panniculitis.  The examiner assessed "most probably" prurigo nodularis and noted that there may be an association with depressive symptoms.  A subsequent primary care note taken a week later agreed with this assessment. 

VA treatment records, dated in November 2007, reflect that the Veteran wanted the VA examiner to provide an opinion as to the etiology of his dermatological disorder.  The examiner again counseled the Veteran that depression was a trigger for prurigo nodularis.  

In December 2007, the Veteran again asserted that he did not have any skin disorder prior to his "deployment."  During his deployment he developed dermatological problems and believed they would subside after he left Southwest Asia.  He further clarified about the differences in dermatological symptoms that had been present in 1987 as compared to those that had developed during his deployment.  

At VA treatment in July 2008, the Veteran reported a history of prurigo nodularis symptoms beginning in service.  The examiner found numerous nodules and ulcers on both upper and lower extremities.  She diagnosed prurigo nodularis and stated that it was at least as likely related to military service.  

VA treatment records, dated in February 2009, show that the Veteran continued to be treated for prurigo nodularis.  

In November 2009, the Veteran reported that he had a skin problem in July 1991, but that it was mild and he did not report it on his medical history questionnaire.  

In March 2010, the Veteran stated that his dermatological disorders affected his face and lower extremities.  The following month he submitted untouched color photographs.  

VA treatment records, dated in August 2010 and May 2011, show that the Veteran continued to have prurigo nodularis.  The examiner stated that it was at least as likely as not related to his service connected psychiatric disorder.  He cited evidence showing that it affected more areas than typically expected.  

Analysis

The record indicates that the Veteran had an instance of treatment for an unspecified rash prior to active service in September 1987 and he reports in October 1992 having a preexisting skin disorder that increased in severity during active service.  The skin rash was not; however, shown to be prurigo nodularis.  

Prurigo nodularis was only identified after the period of active service and the onset of the service connected depression.

VA medical providers diagnosed prurigo nodularis in August 2002.  Various opinions have been provided, but all of the medical opinions have linked the prurigo nodularis to service in one way or another.  Current opinions are to the effect that the skin disease is triggered or caused by the service connected depression.  There is no opinion or evidence contradicting these opinions.  Hence, the evidence supports the grant of service connection for prurigo nodularis as proximately due, or secondary, to the service connected depression.


ORDER

New and material evidence having been received, the claim for service connection for a right hand disability, diagnosed as carpal tunnel syndrome, is reopened and to this extent granted.  

Service connection for a dermatological disorder, diagnosed as prurigo nodularis, is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, at 83.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id.

The Veteran has been assessed as having carpal tunnel syndrome since August 2002.  He asserts a continuity of symptomatology beginning in service.  

Prior to active service, medical records show that the Veteran had ganglion cysts in his right wrist that were removed.  He also had a trigger finger release operation for the digits of his right hand.  See Medical records, dated in April 1988, June 1989, and June 1990.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b). 

Since the Veteran did not have an entrance examination for active service in December 1990, the presumption of soundness does not apply.  Cf. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

During active service, Veteran was suspected of having carpal tunnel syndrome exacerbated by physical labor, but no neurological studies were performed.  He was assessed as having DeQuevains tendonitis versus possible ganglion cyst that was unresponsive to physical therapy modalities.    

The Veteran reported having pain and weakness in his right hand shortly following separation from service and gave a history of carpal tunnel syndrome.  

In April 1997, a VA examiner essentially ruled out carpal tunnel syndrome of the right hand.  He based his conclusion upon a normal clinical examination and absence of scars on the right hand that were consistent with carpal tunnel release surgery.  

However, the Veteran was diagnosed as having carpal tunnel syndrome of the right hand in August 2002.  The diagnosis was based on nerve conduction studies.  Right carpal tunnel syndrome was noted in subsequent VA records.

A VA examination is required to determine whether the current carpal tunnel syndrome, is related to service.  

Regarding the claimed left hand disability to include as secondary to a service connected left shoulder disability, medical records show that the Veteran had ganglion cysts on his left wrist prior to entrance into active service.  He underwent operations to remove these cysts.  See June 1989 operation report; February 1983 clinical examination.  

During active service, the Veteran injured his left shoulder and began reporting numbness in his left hand.  He was assessed as having left ulnar nerve impairment and an orthopedic consultation suggested radiculopathy of the left arm.  In March 1991, Grade II left shoulder impingement syndrome was diagnosed, but neurological testing did not confirm any abnormalities.      

Shortly after separation, the Veteran continued to report tingling sensations in his left hand.  He was assessed as having left shoulder impingement syndrome and bilateral carpal tunnel syndrome.  See March 1992 VA examination.

A neurological consultation in August 1992 including EMG testing of the left ulnar nerve showed normal function.  

In October 1992, the Veteran reported that he injured his left hand in addition to his left shoulder during the in-service construction injury.  In May and August 1993, he reported continued neurological problems in his left hand as associated with his left shoulder injury.  
 
The Veteran was afforded a VA peripheral nerve examination in April 1997.  He reported continued pain and numbness in his left hand.  Clinical examination showed decreased sensation to light touch in the fourth and fifth fingers of the left hand.  The examiner diagnosed status post left shoulder injury with assorted brachial plexus damage resulting in pain and sensory changes in the left hand.  

The Veteran was examined again in January 1998.  He complained of left shoulder pain radiating to his left hand.  He recently had left shoulder surgery for impingement syndrome.  Clinical examination showed a good range of motion of the left hand digits and no muscle atrophy.  The examiner diagnosed status post ganglion cyst resection and rule out C8, T1 radiculopathy versus ulnar neuropathy.  He opined that the Veteran's peripheral neuropathy was unrelated to the left shoulder surgery.  In an addendum, he also commented that cervical disorders are not related to left hand neuropathy.  

In a February 1998 addendum, the VA examiner reviewed additional neurology testing and determined that there was no evidence of carpal tunnel syndrome, cubital tunnel syndrome, brachioplexy, or cervical radiculopathy.  

VA treatment records, dated in October 2002, show that the Veteran continued to have bilateral numbness and decreased left hand grip.  He reported that it started in 1993.  Clinical examination of the left hand did not show thenar atrophy.  He was able to oppose all digits.  EMG study suggested vulnerability of the ulnar nerves with mildly slow conduction velocities likely related to recurrent microtrauma.  The examiner assessed ulnar nerve irritation.  

In March 2002 and June 2003, the Veteran had a recurrence of a left wrist ganglion cyst and cubital tunnel syndrome.  He desired operative treatment.  

The Veteran was afforded a VA neurology examination in December 2004.  He reported having pain in his entire left arm.  Clinical examination showed decreased strength of the left arm.  The examiner commented that he was unsure if the Veteran had peripheral neuropathy affecting his left arm.  He noted that an EMG study from March 1991 did not show ulnar root damage.  He recommended an updated EMG study.  

An EMG study in March 2005, showed electrodiagnostic evidence for mild left median nerve entrapment of the left wrist, otherwise known as carpal tunnel syndrome.

VA treatment records, dated in October 2007, show that the Veteran had a ganglion cyst on his left wrist.  He had full sensation in his left hand.

A VA examination is required to determine whether ant current left hand disability, most recently diagnosed as carpal tunnel syndrome, is related to an injury or disease incurred during qualifying service; or is secondary to service connected left shoulder disability.  

It appears that there are outstanding VA treatment records.  In November 2007, the Veteran reported that he was scheduled for surgery to remove a ganglion cyst of the left wrist.  The record does not include VA treatment records from November 2007 to April 2008.  In addition, the most recent VA treatment records, aside from those individually submitted by the Veteran, are current through April 2009.  VA treatment records from November 2007 to April 2008 and beginning in April 2009 need to be obtained.  

The Veteran has also reported periods of active duty for training (ACDUTRA) that have not been confirmed.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify any periods of ACDUTRA or inactive duty training, and obtain any associated service treatment records.

Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Take the necessary steps to obtain all VA treatment records for the periods from November 2007 to April 2008 and from April 2009 to the present.   

Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  After obtaining all available records specified above, schedule the Veteran for a VA examination for his claimed right and left hand disabilities.  The claims folder, a copy of this remand, and any relevant records in Virtual VA, must be available for review.  The examiner should indicate receipt and review in any report generated.  

The examiner should state whether it is at least as likely as not (50 percent probability or more) that any current left or right hand disability preexisted the Veteran's entrance into active service on December 29, 1990.  

If a disability in either hand pre-existed service, the examiner should state whether there was an increase in the disability during active service beyond natural progression.  

For each current disability that did not pre-exist service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in active service; is related to a service connected left shoulder disability; or is in any way related active service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

3.  The Agency of Original Jurisdiction (AOJ) should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


